                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TRAMMELL MCGEE,                            :   CIVIL NO. 1:18-CV-2212
                                           :
             Petitioner                    :   (Chief Judge Conner)
                                           :
      v.                                   :
                                           :
DOUGLAS K. WHITE,                          :
                                           :
             Respondent                    :

                                       ORDER

      AND NOW, this 8th day of July, 2019, upon consideration of petitioner’s

motions (Docs. 8, 9) for judgment, wherein he requests that the court construe all

allegations in the habeas petition in his favor, based on respondent’s alleged failure

to file a response to the habeas petition, and it being evident that respondent has

timely filed a response (see Doc. 7), it is hereby ORDERED that the motions

(Docs. 8, 9) are DISMISSED.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
